The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (17/147,740) filed on January 13, 2021.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Drawings
The drawings submitted on January 13, 2021 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on November 2, 2021. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claim 2 recites “a first specialized data entry” (Line 3 of claim 2) where it is unclear if this specialized data entry included in the “respective specialized data enteries” of claim 1 or a different specialized data entry.
Claim 4 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claim 4 recites “a second specialized data entry” (Line 3 of claim 4) where it is unclear if this specialized data entry included in the “respective specialized data enteries” of claim 1 or a different specialized data entry.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 19 is directed to non-statutory medium.  Claim recites” computer program product including a set of non-transitory, computer-readable media having instructions that, when executed by processing circuitry, cause the processing circuitry to perform a method”, while the specification recites “Such a computer program product can include one or more non-transient computer-readable storage media, such as a magnetic disk, a magnetic tape, a compact disk , a digital versatile disk (DVD), an optical disk, a flash drive, a solid-state drive (SSD), a secure digital (SD) chip or device, an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), and so on” (Page 10 of pending specification) where the computer program product is not limited to a non-transitory embodiment. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  Thus, such a medium cannot be patentable subject matter
Claim 20 is rejected based on same rational of claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 1, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Purohit et al. (US 2017/0315878 hereinafter referred to as Purohit), in view of Lee et al.   (US 2004/0078533 hereinafter referred to as Lee). 
As per independent claim 1, Purohit discloses a method of providing dependency resolution for a parent page and a child page in a storage cluster  [(Paragraphs 0025-0026, 0061-0062 and 0092-0095; FIGs. 1 and 16a) wherein FIG. 16a illustrates a hierarchy of descendent (i.e., child) volume metadata page relationships. Assume a snapshot (S1) is created from a parent volume (LUN) having metadata page 1210h, such that S1 shares one or more levels of the dense tree with the LUN until they diverge, yielding metadata page 1210j. Assume another later snapshot (S2) is created and S2 shares a level header and level with the LUN until divergence to yield metadata page 1210i. As a result, the LUN has a most-derived (snapshot) S2 and S2 has a previously-derived child S1 such that a dependence relationship as illustrated is created among the metadata pages 1210h,i,j. As the parent volume (LUN) diverges during dense tree merge operations, ownership for any overwritten range entries may be transferred to a most-derived level to correspond to the claimed limitation] with a delta log-based architecture [(Paragraphs 0042-0043; FIGs. 1 and 3) wherein the volume layer 340 may manage the volume metadata by, e.g., maintaining states of host-visible containers, such as ranges of LUNs, and performing data management functions, such as creation of snapshots and clones, for the LUNs in cooperation with the administration layer 310, where the volume layer 340 may record the forwarded request (e.g., information or parameters characterizing the request), as well as changes to the volume metadata, in dedicated log 345 maintained by the volume layer 340. Subsequently, the contents of the volume layer log 345 may be written to the storage array 150 in accordance with retirement of log entries, while a checkpoint (e.g., synchronization) operation stores in-core metadata on the array 150. That is, the checkpoint operation (checkpoint) ensures that a consistent state of metadata, as processed in-core, is committed to (stored on) the storage array 150; whereas the retirement of log entries ensures that the entries accumulated in the volume layer log 345 synchronize with the metadata checkpoints committed to the storage array 150 by, e.g., retiring those accumulated log entries prior to the checkpoint. In one or more embodiments, the checkpoint and retirement of log entries may be data driven, periodic or both to correspond to the claimed limitation], comprising: writing one or more new data values of a parent page to a data log, the new data values of the parent page having corresponding original data values [(Paragraphs 0026, 0042-0043; FIGs. 1 and 3) wherein the write requests directed to the shared parent dense tree result in a copy-on-write (COW) operation of the levels to create the snapshot/clone dense tree. Divergence as a result of modification to a metadata page, e.g., an upper level (L0) of the dense tree, of the parent volume may illustratively involve creation of a new metadata page associated with a write request. As such, an old metadata page continues to include old extent keys, whereas the new metadata page includes the new extent keys and may include one or more of the old extent keys. Illustratively, for each old extent key included in the old metadata page as well as the new metadata page, the reference counter is incremented to indicate that two references exist for the old extent, i.e., a first reference (old extent key) in the old metadata page and second reference (old extent key) in the new metadata page. Creation of the new metadata page for the parent volume may lead to creation of a new level header for the parent volume. Thus, in response to diverging snapshots/clones, a substantial amount of reference count (mkref) operations may be generated (i.e., a mkref “storm”) that is processed by the extent store layer, where the volume layer 340 may manage the volume metadata by, e.g., maintaining states of host-visible containers, such as ranges of LUNs, and performing data management functions, such as creation of snapshots and clones, for the LUNs in cooperation with the administration layer 310, where the volume layer 340 may record the forwarded request (e.g., information or parameters characterizing the request), as well as changes to the volume metadata, in dedicated log 345 maintained by the volume layer 340. Subsequently, the contents of the volume layer log 345 may be written to the storage array 150 in accordance with retirement of log entries, while a checkpoint (e.g., synchronization) operation stores in-core metadata on the array 150 to correspond to the claimed limitation], the new data values of the parent page being written to the data log as respective specialized data entries that maintain both the new data values and the corresponding original data values [(Paragraphs 0042-0043, 0060-0061 and 0095-0099 FIGs. 1 and 6) wherein FIG. 6 is a block diagram of a volume metadata entry 600 of the dense tree metadata structure. Each volume metadata entry 600 of the dense tree 700 may be a descriptor that embodies one of a plurality of types, including a data entry (D) 610, an index entry (I) 620, and a hole entry (H) 630. The data entry (D) 610 is configured to map (offset, length) to an extent key for an extent (user data) and includes the following content: type 612, offset 614, length 616 and extent key 618. The index entry (I) 620 is configured to map (offset, length) to a page key (e.g., an extent key) of a metadata page (stored as an extent), i.e., a page containing one or more volume metadata entries, at a next lower level of the dense tree; accordingly, the index entry 620 includes the following content: type 622, offset 624, length 626 and page key 628. The index entry 620 manifests as a pointer from a higher level to a lower level, i.e., the index entry 620 essentially serves as linkage between the different levels of the dense tree. The hole entry (H) 630 represents absent data as a result of a hole punching operation at (offset, length) and includes the following content: type 632, offset 634, and length 636. Notably, as described further herein, the data entry 610 may include an ownership field storing an ownership attribute 619 used to denote ownership of the extent associated with the extent key 618, such that the modified metadata pages may include both new extent keys (i.e., associated with the new data) and old extent keys associated with existing data. The write requests directed to the shared parent dense tree result in a copy-on-write (COW) operation of the levels to create the snapshot/clone dense tree. Divergence as a result of modification to a metadata page, e.g., an upper level (L0) of the dense tree, of the parent volume may illustratively involve creation of a new metadata page associated with a write request. As such, an old metadata page continues to include old extent keys, whereas the new metadata page includes the new extent keys and may include one or more of the old extent keys. Illustratively, for each old extent key included in the old metadata page as well as the new metadata page, the reference counter is incremented to indicate that two references exist for the old extent, i.e., a first reference (old extent key) in the old metadata page and second reference (old extent key) in the new metadata page. Creation of the new metadata page for the parent volume may lead to creation of a new level header for the parent volume. Thus, in response to diverging snapshots/clones, a substantial amount of reference count (mkref) operations may be generated (i.e., a mkref “storm”) that is processed by the extent store layer, where the hierarchy of child relationship, where the ownership attribute to denote the ownership of the extend associated with the extend key to correspond to the claimed limitation], and a dependency relationship existing between the parent page and a child page [(Paragraphs 0025-0026, 0061-0062 and 0092-0099; FIGs. 1 and 16a) wherein FIG. 16a illustrates a hierarchy of descendent (i.e., child) volume metadata page relationships. Assume a snapshot (S1) is created from a parent volume (LUN) having metadata page 1210h, such that S1 shares one or more levels of the dense tree with the LUN until they diverge, yielding metadata page 1210j. Assume another later snapshot (S2) is created and S2 shares a level header and level with the LUN until divergence to yield metadata page 1210i. As a result, the LUN has a most-derived (snapshot) S2 and S2 has a previously-derived child S1 such that a dependence relationship as illustrated is created among the metadata pages 1210h,i,j. As the parent volume (LUN) diverges during dense tree merge operations, ownership for any overwritten range entries may be transferred to a most-derived level to correspond to the claimed limitation]; in a first de-staging operation for de-staging the parent page to data storage, building the parent page including the new data values maintained by the respective specialized data entries of the data log page [(Paragraphs 0026, 0042-0043 and 0061; FIGs. 1 and 3) wherein the write requests directed to the shared parent dense tree result in a copy-on-write (COW) operation of the levels to create the snapshot/clone dense tree. Divergence as a result of modification to a metadata page, e.g., an upper level (L0) of the dense tree, of the parent volume may illustratively involve creation of a new metadata page associated with a write request. As such, an old metadata page continues to include old extent keys, whereas the new metadata page includes the new extent keys and may include one or more of the old extent keys. Illustratively, for each old extent key included in the old metadata page as well as the new metadata page, the reference counter is incremented to indicate that two references exist for the old extent, i.e., a first reference (old extent key) in the old metadata page and second reference (old extent key) in the new metadata page. Creation of the new metadata page for the parent volume may lead to creation of a new level header for the parent volume. Thus, in response to diverging snapshots/clones, a substantial amount of reference count (mkref) operations may be generated (i.e., a mkref “storm”) that is processed by the extent store layer, where the volume layer 340 may manage the volume metadata by, e.g., maintaining states of host-visible containers, such as ranges of LUNs, and performing data management functions, such as creation of snapshots and clones, for the LUNs in cooperation with the administration layer 310, where the volume layer 340 may record the forwarded request (e.g., information or parameters characterizing the request), as well as changes to the volume metadata, in dedicated log 345 maintained by the volume layer 340. Subsequently, the contents of the volume layer log 345 may be written to the storage array 150 in accordance with retirement of log entries, while a checkpoint (e.g., synchronization) operation stores in-core metadata on the array 150, where the volume metadata process 710 illustratively maintains the top level 800 of the dense tree in memory (in-core) as a balanced tree that enables indexing by offsets. The volume metadata process 710 also maintains a fixed sized (e.g., 4 KB) in-core buffer as a staging area (i.e., an in-core staging buffer 715) for volume metadata entries 600 inserted into the balanced tree (i.e., top level 800). Each level of the dense tree is further maintained on-flash as a packed array of volume metadata entries, wherein the entries are stored as extents illustratively organized as fixed sized (e.g., 4 KB) metadata pages 720. Notably, the staging buffer 715 is de-staged to SSD upon a trigger, e.g., the staging buffer is full. In an embodiment, each metadata page 720 has a unique identifier (ID) which guarantees that no two metadata pages can have the same content, however, in accordance with the improved COW technique described herein, such a guarantee is relaxed in that multiple references to a same page are allowed to correspond to the claimed limitation].
Purohit does not appear to explicitly disclose wherein the memory device comprises a first memory portion and a second memory portion, the method further comprising writing a second plurality of block navigation data and corresponding parameter data and address value pairs to locations within a  second memory portion of the block moving hardware-based controller while reading the number of parameter data and address value pairs from the first memory portion.
However, Lee discloses in a first de-staging operation for de-staging the parent page to data storage, building the parent page including the new data values maintained by the respective specialized data entries of the data log page [(Paragraphs 0005, 0015, 0029; FIGs. 2-7) Lee teaches a MD structure for efficient point-in-time copying of an original VLU in response to a snapshot command. In one embodiment of the present invention the MD structure includes a tree of MD slabs, a backing store register (BSR), and a copy record wherein, the storage device typically includes metadata (MD) that registers all data blocks currently in the cache and, therefore, indicates whether a data block is on the disk or stored in cache. If the data block is in the cache, the MD indicates where the data block is stored in the cache. The MD may also indicate the current state of the data block (e.g., whether or not it has been "flushed" to disk). For such a system, another typical approach to creating a snapshot is to create a copy of the MD of the parent VLU when the snapshot command is received. The new copy of the MD is then assigned to the child VLU. With this approach, data access to the parent VLU is interrupted only long enough to make a copy of the MD. That is, because both copies of the MD point to the same data, the child VLU presents an image that is identical to the parent VLU immediately after the MD is copied. Thus, both the parent VLU and the child VLU can be made available to the user as soon as the MD is copied. Subsequently, if a WRITE is received for either VLU, the system checks to see if the MD of the child VLU and the MD of the parent VLU for the corresponding VBA are still pointing to the same data blocks. If not, the WRITE operation proceeds normally. Otherwise, a copy of the data block involved is made, and linked into the metadata for the child VLU before the WRITE operation is permitted to proceed. A bitmap or scoreboard may be used to keep track of the blocks that have been copied. Alternatively, the MD need not be entirely copied when the snapshot command is received. Instead, space for the MD and the bitmap is allocated, but left empty. A cleared "copied" bit implicitly indicates that a corresponding MD entry in the child VLU is identical to that in the parent VLU. An MD entry for the child VLU is filled in after the corresponding data block is copied to correspond to the claimed limitation], and in a second de-staging operation for de-staging the child page to the data storage, building a base page including the original data values of the de-staged parent page maintained by the respective specialized data entries of the data log, and building the child page by applying one or more new data values of the child page to the base page [(Paragraphs 0005, 0015, 0029, 0036-0037; FIGs. 2-4) wherein, the BSR 120 as described in FIG. 1 contains one validity mask bit for each MD slab. When the validity bit is set, it indicates that a local copy of all of the data blocks represented by the corresponding MD slab has been placed on a disk space that is separate from that which is owned by the parent VLU. Therefore, for a child VLU, when a data block is flushed from cache into disk for the first time, all of the data blocks represented by the same MD slab are also flushed to disk at the same time. A new pointer in the disk extent field is allocated, if necessary. The corresponding validity bit in the BSR is then set. This can be accomplished in various way for alternative embodiments, For example, in one embodiment, the old data blocks corresponding to an entire MD slab are propagated at one time. In an alternative embodiment, only the affected old data block(s) are propagated. In such an embodiment, the affected old data blocks are kept in cache and the corresponding validity bit in the BSR is not set. When the data block(s) are flushed back to cache, the remaining data blocks corresponding to the same MD slab are retrieved from the parent VLU and written to disk at the same time, and the MD structure pertaining to the snapshot copy (child VLU) is created. In one embodiment, the child VLU's MD structure contains a null tree of MD slabs containing (i.e., a null root node), a null BSR, and a copy record. At operation 220 the parent VLU pointer of the copy record of the child VLU's MD structure is pointed to the parent VLU, and the child VLU pointer of the parent VLU's MD structure is pointed to the child VLU. At this point none of the actual data or MD of the parent VLU has been copied, and therefore no disk space or cache space has been expended on the snapshot copy. At operation 225 the processing of I/O commands to the parent VLU as well as the child VLU is resumed after only a relatively minor delay to correspond to the claimed limitation].
Purohit and Lee are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Purohit and Lee before him or her, to modify the method of Purohit to include the system of Lee because it will enhance data access.
The motivation for doing so would be [“to reduce the time between when a snapshot command is received and when the parent and child VLUs are available for I/O operations. Another intended advantage of one embodiment of the present invention is to reduce the amount of data and MD (and hence the amount of NVRAM allocated for MD storage) that is copied in response to a snapshot command” (Paragraph 0018 by Lee)].
Therefore, it would have been obvious to combine Purohit and Lee to obtain the invention as specified in the instant claim.
As for independent claims 17 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 17 and 19 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Per the instant office action, claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claims 2 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “at a time of creation of the dependency relationship between the parent page and the child page, writing, to the data log, a first specialized data entry that indicates the child page as being a child of the parent page”.
The reasons for allowance of claims 18 and 20 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “determine that the one or more corresponding original data values are unknown, maintain placeholder values for the one or more unknown original data values in the respective specialized data entries, load a copy of the parent page from data storage, and replace the placeholder values for the one or more unknown original data values in the respective specialized data entries with corresponding original data values from the loaded copy of the parent page”.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chong et al., USPGPUB 2004/0158566– teaches snapshot by deferred propagation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135